Citation Nr: 0802852	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-36 143	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to reimbursement for the full cost of the 
transportation charges for removal of the deceased veteran 
from the hospital.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.  He died in May 2005.

The appellant is a funeral director.  The Board notes that a 
claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid.  
38 C.F.R. § 3.1601 (2007). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 determination of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut.  


FINDING OF FACT

The cost of transporting the deceased veteran's remains from 
the VA hospital to the funeral home includes the cost of the 
hearse on both May [redacted], 2005 and May [redacted], 2005.


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits for 
transportation expenses for transporting the veteran's 
remains from the VA hospital to the funeral home have been 
met.  38 C.F.R. §§ 3.1600, 3.1605, 3.1606 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that VA should pay him an additional 
$360 for the transportation expenses incurred from the VA 
medical center to the funeral home on May [redacted], 2005.  The 
appellant reported that the VA hospital called the funeral 
home on May [redacted], 2005 and stated that the veteran's remains 
had been released.  The appellant drove to the VA hospital 
only to find that the veteran's remains were not ready and 
that the facility would not release the veteran's remains to 
him.  The appellant returned to the VA hospital the next day 
at which time the veteran's remains were released and the 
appellant transported the veteran's remains to the funeral 
home.  The cost of transporting the veteran's remains on May 
[redacted], 2005 has been paid by VA.  

The appellant claims that VA should also pay him for the cost 
of his trip to the VA hospital on May [redacted], 2005.  The 
appellant asserts that he was unable to pick up the veteran's 
remains on May [redacted], 2005 solely due to VA error.  The 
appellant stated that he acted in good faith and since it was 
fault on the part of VA which resulted in the wasted trip, he 
should be reimbursed for the cost of his trip on May [redacted], 
2005.  

The regulation, 38 C.F.R. § 3.1600(c) provides that "[i]f a 
person dies from nonservice-connected causes while properly 
hospitalized by VA, there is payable an allowance not to 
exceed the amount specified in 38 U.S.C. § 2303(a) for the 
actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial."  The costs of transportation of the body to the 
burial in addition to the burial and plot will be provided by 
VA where the death incurs within a state while the veteran is 
hospitalized by VA and the body is buried within a state.  38 
C.F.R. § 3.1605(b).  The transportation costs may include the 
following costs of transporting by hearse: (1) charge for 
pickup of remains from place hospitalized, or place of death; 
and (2) charge for one later removal by hearse to place of 
burial.  38 C.F.R. § 3.1606(b).

As noted above, 38 C.F.R. § 3.1606(b) provides for the VA to 
pay for the transportation by hearse of a decedent veteran 
from the VA hospital to the funeral home.  In this case the 
VA facility initiated the process of transportation by 
calling the funeral home on May [redacted], 2005, and incorrectly 
informing the funeral home that the veteran's body was ready 
for removal.  Consequently, transportation of the veteran's 
remains from the VA hospital to the funeral home required a 
total of two trips due to error on the part of VA.  
Accordingly, the cost to the funeral home for the 
transportation of the veteran's remains is the total of both 
trips.  There is nothing in the regulations stating that VA 
can only reimburse the cost of one trip from the hospital to 
the funeral home.  In this case, due to VA error, the cost of 
transporting the veteran's remains includes two trips on 
adjacent days, and therefore the appellant is entitled to 
reimbursement of the trip made on May [redacted], 2005.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Due 
to the favorable outcome of the appellant's claim, a 
discussion of the duties to notify and assist is unnecessary.


ORDER

Reimbursement for the full cost of the transportation charges 
for removal of the deceased veteran from the hospital, 
including costs incurred on May [redacted], 2005, is granted.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


